Citation Nr: 0911604	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-12 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
March 7, 1949 rating decision that reduced the disability 
rating for bilateral trench foot to non-compensable.

2.  Entitlement to an effective date earlier than June 23, 
2005 for a 30 percent rating for residuals of trench foot, 
right.

3.  Entitlement to an effective date earlier than September 
2, 2005 for a 30 percent rating for residuals of trench foot, 
left.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The Veteran served on active duty from February 1944 to May 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted increased ratings of 30 percent 
for residuals of trench foot, for each foot, effective 
September 2, 2005.  

In a January 2007 rating decision, an earlier effective date 
of June 23, 2005 for a 30 percent rating for the right foot 
was granted.  

In March 2008, the Veteran testified at a Travel Board 
hearing before the undersigned.  

In April 2008, the Board remanded this case for the RO to 
adjudicate the intertwined issue of whether there was CUE in 
a March 7, 1949 rating decision that reduced the disability 
rating for bilateral trench foot to non-compensable.  In May 
2008, the RO determined that there was no CUE in that 
decision.  In September 2008, the Board remanded this case.  
Thereafter, the Veteran perfected his appeal as to the CUE 
issue.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 
7107(a)(2).


FINDINGS OF FACT

1. In a March 7, 1949 rating decision, the RO reduced the 
disability rating for bilateral trench foot to non-
compensable; an appeal of that decision was not initiated.

2.  The March 7, 1949 rating decision was based on the record 
and the law which existed at the time and did not involve 
undebatable error which, had it not been made, would have 
manifestly changed the outcome of the decision.

3.  The RO assigned an effective date of June 23, 2005, for a 
30 percent rating for trench foot on the right.

4. There was no formal or informal claim for an increased 
rating for trench foot on the right prior to June 23, 2005 
nor is there any evidence of treatment showing an increase in 
severity within the year preceding the September 2, 2005 
formal claim, earlier than June 23, 2005 treatment from which 
the effective date was derived, thus, it is not factually 
ascertainable that the Veteran's for trench foot on the right 
was 30 percent disabling from September 2, 2004 to June 22, 
2005.

5.  The RO assigned an effective date of September 2, 2005, 
for a 30 percent rating for trench foot on the left.

6.  There was no formal or informal claim for an increased 
rating for trench foot on the left prior to September 2, 
2005, but there is evidence of treatment showing an increase 
in severity to 30 percent on August 22, 2005, which is within 
the year preceding September 2, 2005, thus, it is factually 
ascertainable that the Veteran's trench foot on the left was 
30 percent disabling on that date.




CONCLUSIONS OF LAW

1.  The criteria for revision or reversal of the March 7, 
1949 rating decision that reduced the disability rating for 
bilateral trench foot to non-compensable on the basis of CUE 
have not been met.  38 C.F.R. § 3.105 (2008).

2.  The criteria for an effective date prior to June 23, 
2005, for the grant of a 30 percent rating for trench foot on 
the right have not been met. 38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2008).

3.  The criteria for an effective date of August 22, 2005, 
for the grant of a 30 percent rating for trench foot on the 
left have been met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

CUE

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  This law 
contemplates VA's notice and duty to assist obligations in 
the context of claims for benefits.

An allegation of CUE does not actually represent a "claim" 
but rather is a collateral attack on a final decision.  Thus, 
the provisions of the VCAA are not applicable to CUE claims.  
See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt 
to obtain benefits based on an allegation of clear and 
unmistakable error "is fundamentally different from any 
other kind of action in the VA adjudicative process.").  The 
Board therefore finds that the provisions of the VCAA, and 
its implementing regulations, are not applicable to the 
adjudication of the CUE issue.

The Veteran has alleged CUE in a March 7, 1949 rating 
decision, wherein the RO reduced the disability rating for 
bilateral trench foot to non-compensable.  The Veteran did 
not appeal that decision and it became final.  See 38 
U.S.C.A. § 7105.

The March 7, 1949 rating decision may be revised only upon a 
showing that it was clearly and unmistakably erroneous.  See 
38 U.S.C.A. §§ 5108, 5109A; 38 C.F.R. §§ 3.104, 3.105, 
3.156(a); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of a duly 
constituted rating agency . . . shall be final and binding . 
. . based on evidence on file at the time and shall not be 
subject to revision on the same factual basis."  See also 38 
U.S.C.A. § 5108.  An exception to this rule is when the VA 
has made a clear and unmistakable error in its decision 
pursuant to 38 C.F.R. § 3.105.  See also 38 U.S.C.A. § 
210(c), 7103.

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended where evidence establishes CUE.

CUE is determined by three criteria: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242 (1994); see Russell v. Principi, 3 Vet. App. 310 (1992); 
see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) 
(to prove the existence of CUE as set forth in 38 C.F.R. § 
3.105(a), the claimant must show that an outcome- 
determinative error occurred, that is, an error that would 
manifestly change the outcome of a prior decision).

To prove the existence of clear and unmistakable error as set 
forth in § 3.105(a), the claimant must show that an outcome-
determinative error occurred, that is, an error that would 
manifestly change the outcome of a prior decision."  Yates 
v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).

It has been held that CUE is a very specific and rare kind of 
'error''  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. At 
313.  A disagreement with how facts were evaluated is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

A failure in the duty to assist does not establish CUE.  See 
Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) emphasized that a purported failure in the 
duty to assist cannot give rise to CUE, nor does it result in 
"grave procedural error" so as to vitiate the finality of a 
prior, final decision.  In other words, to present a valid 
claim of CUE, the claimant cannot simply request that VA 
reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. 
App. 412 (1996).  Further, an alleged failure in the duty to 
assist by the RO may never form the basis of a valid claim of 
CUE, because it essentially is based upon evidence that was 
not of record at the time of the earlier rating decision.  
See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).  The fact that medical 
knowledge was not advanced to its current state may not form 
the basis for a valid claim of CUE, because it is premised 
upon facts that were not then of record.  Subsequently 
developed evidence may not be considered in determining 
whether error existed in the prior decision  See Porter v. 
Brown, 5 Vet. App. 233, 235-36 (1993).  The mere 
misinterpretation of facts does not constitute CUE.  Thompson 
v. Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, the 
error must be one that would have manifestly changed the 
outcome at the time it was made.  Kinnaman v. Derwinski, 4 
Vet. App. 20, 26 (1993).  

In light of the foregoing, the Veteran must argue that either 
the correct facts were not considered by the RO or that 
applicable laws and regulations were not correctly applied in 
the rating decision at issue.  Such a determination must be 
based on the record and the law that existed at the time of 
that rating decision.  Eddy v. Brown, 9 Vet. App. 52 (1996).  
Where evidence establishes CUE, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.

Historically, service connection was granted for residuals of 
bilateral trench foot in a May 1946 rating decision.  A 10 
percent rating was assigned effective May 21, 1946.

The Veteran was subsequently scheduled for a VA examination, 
but failed to report.  Therefore, his disability payments 
were suspended effective December 31, 1948.  However, 
thereafter, the Veteran reported to a February 1949 
examination.  In a March 1949 rating decision, the Veteran's 
disability rating was reduced to non-compensable effective 
January 1, 1949.  As noted, the Veteran did not appeal that 
rating decision.  Thus, the RO's March 1949 rating decision 
is final.  38 U.S.C.A. § 7105. 

At his personal hearing, the Veteran and his representative 
asserted that there was CUE in the March 1949 rating decision 
which reduced the Veteran's disability rating to non-
compensable.  They maintain that the newly awarded 30 percent 
rating, per foot, should be made effective to January 1, 
1949, the date the Veteran ceased receiving VA disability 
payments based on this CUE.  It was later argued that the 
February 1949 examination was inadequate because it failed to 
address the symptoms of the Veteran's condition, and that the 
March 1949 rating decision contained CUE since the reduction 
was premised on the inadequate examination.  It was asserted 
that the reduction was premised on a finding that the Veteran 
failed to meet the criteria for an increase (symptoms of 
persistent moderate swelling, tenderness, and redness) rather 
than the criteria for a 10 percent rating (mild symptoms, 
chilblains).  The representative noted that there was no 
consideration of whether the Veteran had itching, which is 
one of the cardinal signs of chilblains.  

The record to be reviewed for CUE must be based on the record 
and the law that existed at the time of the March 7, 1949 
rating decision.  38 C.F.R. § 3.105.  At the time of the 
subject rating decision, reduction of ratings was governed by 
the predecessor of current 38 C.F.R. § 3.344 (2008) found in 
VAR 1172(A), as revised in September 1946.  

VA R & PR 1172 provided in pertinent part: 

(a) The approved policy of the Veterans Administration 
requires that all rating agencies handle cases affected 
by change of medical findings or diagnosis, wherein 
service connection or entitlement is in effect, 
including claims under Part 3, Veterans Regulation No. 
1(a), so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and 
regulations governing disability compensation and 
pension. In pursuance of this vital policy it is 
essential that the entire record of examinations and the 
medical-industrial history be reviewed to ascertain 
whether the recent examination is full and complete, 
including all special examinations indicated as a result 
of general examination and the entire case history.  
This applies especially to hospital examinations 
incident to treatment of intercurrent diseases and 
exacerbations, including bedside examinations, 
examinations by designated physicians, and examinations 
in the absence of, or without taking full advantage of, 
laboratory facilities and the cooperation of specialists 
in related lines.  Examinations less full and complete 
than those on which payments were authorized or 
continued will not be used as the basis of reduction.  
The type of diseases and the relationship between the 
former diagnosis and findings and the new diagnosis and 
findings must be closely examined.  Ratings on account 
of diseases subject to temporary or episodic 
improvement, e.g., manic-depressive or other psychosis, 
epilepsy, psychoneurosis, coronary sclerosis (coronary 
occlusion or anginal syndrome), bronchial asthma, 
gastric or duodenal ulcer, many skin diseases, etc., 
will not be reduced on any one examination, except in 
those instances where all the evidence of record clearly 
warrants the conclusion that permanent improvement of 
physical or mental condition has been demonstrated. 
Ratings on account of diseases which become comparative 
symptom-free (findings absent) after prolonged rest, 
e.g., phlebitis, myocardial or coronary insufficiency, 
active pulmonary tuberculosis, etc., will not be reduced 
on examinations reflecting the results of bed rest.  
When the new diagnosis reflects mental deficiency or 
psychopathic inferiority only, the possibility of only 
temporary remission of the psychosis, psychoneurosis, or 
other superimposed disease will be borne in mind.  When 
syphilis of the central nervous system or alcoholic 
deterioration are diagnosed following a long prior 
history of psychosis, psychoneurosis, epilepsy, or the 
like, it is rarely possible to exclude persistence, in 
masked form, of the preceding innocently acquired 
manifestations.  With new diagnosis or findings 
reflecting change from organic etiology to functional 
etiology, as organic disease of the heart, to 
neurocirculatory asthenia, vasomotor instability, or 
psychoneurosis, or as arthritis to psychoneurosis under 
similar circumstances, substantially the same degree of 
disability may persist under the new diagnosis as under 
the old one.  Even though material improvement in the 
physical or mental condition is clearly reflected, the 
rating agency will consider whether the evidence makes 
it reasonably certain that the improvement will be 
permanent and can be maintained under the ordinary 
conditions of life, i.e., while employed, or if 
unemployed, while actively seeking employment.  This 
instruction does not alter the long-established policy 
of the VA of placing disability ratings on a permanent 
basis whenever existing conditions will permit. 

(b) If, after according due consideration to all the 
evidence developed by the several items discussed in the 
preceding paragraph, doubt remains, the rating agency 
will continue the rating in effect.

The Board would note that paragraph VAR 1172(c) was added in 
September 1946 and provides that the provisions of this 
regulation apply to permanent ratings or to those which on 
account of their long continuance at the same level (5 years 
or more) are on a parity with permanent ratings: 

(c) the above provisions apply to permanent ratings or 
to those which on account of their long continuance at 
the same rate (five years or more) are on a parity with 
permanent ratings.

The record indicates that the Veteran's service-connected 
trench feet were evaluated under Diagnostic Code 7122.  
Diagnostic Code 7122 is under diseases of the arteries and 
veins, not  under skin diseases.  At the time of the March 
1949 rating decision, diseases of the arteries and veins are 
not diseases listed as subject to temporary or episodic 
improvement under VA R & PR 1172.

Further, in this case, service connection had not been in 
effect for 5 years.  Thus, this regulation, VA R & PR 1172, 
was inapplicable.  Therefore, the RO was not required to 
consider VA R & PR 1172 because the Veteran's rating had been 
in effect less than five years.  As such, any lack of 
discussion or compliance with the provisions of VA R & PR 
1172 in the RO's March 1949 rating decision  did not 
constitute CUE.  The Board notes that shortly thereafter, 
R&PR 1172 was revised (as well as recodified and renumbered, 
at 38 C.F.R. § 3.172), and the provision was again applicable 
to a wider range of cases, effective in 1950.  See 38 C.F.R. 
§ 3.172 (1951 Supp.)

With regard to the application of the rating criteria, as 
correctly noted by the Veteran's representative, a 10 percent 
rating was warranted for mild symptoms and a 30 percent 
rating was warranted for moderate symptoms.  The February 
1949 VA examination stated that with regard to trench foot 
residuals, there was no increased redness or evidence of skin 
changes.  There was no evidence of swelling or increased 
tenderness.  In sum, no residuals of trench foot were 
identified.  

The assignment of a disability rating can be grounds for CUE 
if it is later shown that the undisputed, contemporaneous 
medical evidence warranted assignment of a higher disability 
evaluation.  Myler v. Derwinski, 1 Vet. App. 571, 574 (1991). 
However, an asserted failure to evaluate and interpret 
correctly the evidence is not clear and unmistakable error.  
Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  Likewise, the 
failure to fulfill the duty to assist cannot constitute CUE.  
Crippen v. Brown, 9 Vet. App. 412, 424 (1996).

While there was no indication by the VA examiner of whether 
the Veteran had "itching," the examination report 
essentially indicated no current residuals.  Thus, there was 
a basis for a non-compensable rating to be assigned as no 
symptomatology was identified.  To the extent that the 
Veteran disagrees with how VA weighed this evidence, mere 
disagreement with the weighing of medical evidence does not 
amount to CUE.  See Russell, 3. Vet. App. At 313-14.  
Further, to the extent that the Veteran was not afforded 
another evaluation, failure of the duty to assist also is not 
CUE.  

In the absence of the kind of error of fact or law which 
would compel the conclusion that the result would have been 
manifestly different but for the error, there is simply no 
basis upon which to find CUE in the March 7, 1949 decision.  
Accordingly, the appeal is denied.


Earlier Effective Date

VCAA

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in June 2006 fully satisfied the duty to notify 
provisions.  Another VCAA letter was issued ion April 2008.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claim.  The VCAA 
letter told the claimant to provide any relevant evidence in 
the claimant's possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  ).  In 
particular, the VCAA notification: (1) informed the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informed the 
claimant about the information and evidence that VA will seek 
to provide; and (3) informed the claimant about the 
information and evidence that the claimant is expected to 
provide.  

The Federal Circuit has held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records 
and all other pertinent records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  The records satisfy 
38 C.F.R. § 3.326.

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in April 
2007.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Merits Analysis

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The claim 
must be considered pursuant to the criteria under 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  "The effective 
date of an award of increased compensation shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. § 
5110(b)(2).  The implementing regulation summarizes the 
criteria for an effective date of an award of increased 
compensation as the "[e]arliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim."  38 C.F.R. § 
3.400(o)(2).  Thus, if a claim is received after the increase 
in disability is demonstrated, but the increase occurred 
within the prior one year period then the effective date will 
be assigned as of the date of the ascertainable increase. 

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise, in other 
words, that the service-connected disability must have 
increased in severity to a degree warranting an increase in 
compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 
(1992) (noting that, under section 5110(b)(2) which provides 
that the effective date of an award of increased compensation 
shall be the earliest date of which it is ascertainable that 
an increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).  Thus, 
determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.

Also, with regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 
3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.

On September 2, 2005, a claim for an increased rating for 
trench feet was received.  Thereafter, medical records were 
received.  Subsequent to the February 1949 examination, there 
is no record of treatment for many years.  On June 23, 2005, 
private records show treatment for the right foot.  This 
record is the first medical record following the February 
1949 report.  On August 22, 2005, private records show that 
the left foot was treated although the Board does note that 
it is unclear as to whether the reference to follow up 
treatment for the left foot was in error since the records 
dated immediately prior to this reference the right foot.  In 
any event, the June 2005 record clearly references the left 
foot and as such, the Board will resolve any doubt on this 
point in the Veteran's favor.  VA records are dated from 
November 2005 onward.  

Prior to September 2, 2005, the assigned effective date, 
there was no formal or informal claim for an increased rating 
for the left foot.  

Thus, prior to June 23, 2005, the assigned effective date, 
there was no formal or informal claim for an increased rating 
for the right foot.  

For the left foot, the RO assigned the effective date as the 
date of claim, September 2, 2005.  An effective date before 
that time is not warranted unless there was a formal or 
informal claim for an increased rating prior to that time or 
is there any evidence of treatment showing an increase in 
severity prior to that time.  In this case, while there was 
no formal or informal claim, there was evidence of treatment 
showing an increase in severity on August 22, 2005.  Thus, 
within the year preceding September 2, 2005, it was factually 
ascertainable that the Veteran's trench foot on the left was 
30 percent disabling.

For the right foot, the RO assigned the effective date as the 
first date of treatment in the year preceding the September 
2, 2005 formal claim, as it was factually ascertainable that 
the Veteran's right foot had increased in severity.  There is 
no pertinent evidence dated prior to that time.  

Thus, the evidence supports an effective date of August 22, 
2005 for an increased rating of 30 percent for the left foot, 
but the preponderance of the evidence is against the claim 
for an effective date earlier than June 23, 2005, for the 
assignment of a 30 percent rating for the right foot, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. § 
5107(b).




ORDER

There was no CUE in a March 7, 1949 rating decision that 
reduced the disability rating for bilateral trench foot to 
non-compensable, and the appeal as to this issue is denied.

Entitlement to an effective date earlier than June 23, 2005 
for a 30 percent rating for residuals of trench foot, right, 
is denied.

An effective date of August 22, 2005, for a 30 percent rating 
for residuals of trench foot, left, is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


